Citation Nr: 0637088	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for double vision. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active service from August 31, 1977, to 
September 19, 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	Clear and unmistakable evidence demonstrates that the 
veteran had congenital strabismus prior to service, and that 
he underwent surgery prior to service for that condition.

2.	Clear and unmistakable evidence demonstrates that the 
veteran's congenital condition was not aggravated during 
service.


CONCLUSION OF LAW

1.	Double vision was not incurred in or aggravated by 
military service.                 38 U.S.C.A. §§ 1131, 1132, 
1137, 1153 (2006); 38 C.F.R. §§ 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (2006); 38 C.F.R.     § 3.159 (2006).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).
 
In this case, the RO sent correspondence in February 2004, 
January 2005, March 2005, December 2005, March 2006; a rating 
decision in May 2003; and a statement of the case in January 
2005. The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  

 The March 2006 letter specifically included information 
regarding disability rating, effective date, as well as 
requesting any information or evidence not previously 
disclosed to the VA regarding the veteran's disability.  This 
letter also states that the VA will assist the veteran and 
obtain federal records that the veterans makes known to the 
VA and assist in obtaining private records if the veteran 
requests assistance.  Attached to the letter was a "VCAA 
Notice Response" which was not returned by the veteran.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication, here the January 2005 
statement of the case. 

Most significantly, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
As such, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified evidence 
needed for adjudication of the claim and has notified the 
appellant of any evidence that could not be obtained.  Thus, 
VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the veteran's claim.

The veteran contends that that the RO erred in denying him 
service connection for double vision.  In support of this 
contention, he asserts that he had surgeries to correct the 
eye condition prior to enlistment.  He enlisted in the Marine 
Corps in July 1977.  The day after he began service, he hit 
his head.  The veteran contends that this incident aggravated 
the preexisting condition and caused constant double vision.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R.          § 
3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski,         3 Vet. App. 223 
(1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 
(July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 
(1993).  A "lasting worsening of the condition" or a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

Certain conditions are not service connectable.  See 38 
C.F.R. §§ 3.303, 4.9 (2006).  "Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation."  Kinch v. 
Brown, 8 Vet. App. 300 (1995).  

However, the Board points out that unlike congenital or 
developmental defects, for which service connection is 
precluded by regulation, service connection may be granted 
for congenital or hereditary diseases -- if initially 
manifested in or aggravated by service.  VAOPGCPREC 82-90 
(March, 5, 1985)(cited at 55 Fed. Reg. 45,711 (1990)); 
VAOPGCPREC 67-90 (September 27, 1988)(cited at 55 Fed. Reg. 
43,253 (1990)).  Defects are defined as "structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature."  VAOPGCPREC 82-90.  

Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  VAOPGCPREC 82-90.  A defect 
is a structural or inherent abnormality or condition that is 
more or less stationary in nature.  Id.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  

There is no indication of an eye abnormality on a July 1977 
Report of Medical History in connection with enlistment.  The 
veteran indicated that he did not have "eye trouble" and 
reported "I am in good health."  "Defective vision" was 
specifically noted on the examination report.

Shortly after the veteran began service, he was examined when 
he reported that he hit his head one week earlier.  The 
veteran underwent examination and he reported history of an 
eye condition.  The veteran reported he had a history of 
double vision and corrective eye surgeries.  He stated that 
he had occasional diplopia before hitting his head.  The 
physician had the impression that the veteran was 
disqualified for enlistment.  

According to the medical records, the veteran had surgery in 
November 1971 to correct congenital strabismus.  The 
veteran's history indicates that he had internal strabismus 
virtually since birth.  There was no indication of trauma to 
either eye.  At the time of the surgery, the doctor observed 
esotropia of approximately 30 prism diopters in the distance 
which was unchanged with refractive correction.  The veteran 
alternated freely but had a preference for left eye fixation.  
The deviation was fairly comitant.  Visual acuity was 20/20 
in each eye uncorrected.  The anterior segments were normal.  
The funduscopic exam in both eyes was within normal limits.  
The veteran demonstrated no fusion potential.  The diagnostic 
impression was congenital alternating esotropia.  

A September 1977 Medical Board report indicates that 
according to the veteran's own statement, he had surgery on 
his eyes at approximately age 13 or 14 for correction of 
bilateral exotropia.  He had had 2 surgeries, one to correct 
and one for over-correction (VA attempted to recover medical 
records regarding surgeries in 1971, 1973, and 1976.  
However, only medical records from 1971 were disclosed and 
there were no medical records for 1973 and 1976.  None of the 
medical records indicate there was a surgery to correct the 
over-correction).  After the second surgery, the veteran felt 
that his eyes were straight but had a tendency for turning 
out when he was tired.  With the turning out, the veteran 
experienced double vision.  The Medical Board noted 
exotropia, and the remainder of the examination was 
essentially non-contributory.  The Medical Board recommended 
that the veteran did not meet the minimum standards for 
enlistment.  The Medical Board also specifically concluded 
that the veteran "has no unfitting physical disability 
incurred in nor aggravated by active military service, and 
the indicated disposition of the board is that he be 
discharged."  The veteran was ultimately discharged for 
exotropia and constant diplopia diagnosed as a condition that 
existed prior to enlistment and was not aggravated by 
service.  

In 1991, the veteran was also treated for esotropia and 
underwent corrective surgery.  The preoperative exam 
indicates that the veteran had a visual acuity of 20/25 in 
his right eye and 20/15 in his left.  Cover testing showed 25 
prism diopter right esotropia worse in right gaze, less in 
left gaze.  Examination of ductions and versions showed 
underation of right lateral rectus, overaction of right 
superior and inferior obliques and overaction of left 
superior oblique.  Examination of the anterior segment was 
normal.  The physician also indicated that the veteran has a 
longstanding esotropia after two previous surgical 
corrections and failed botulinum injections.  

In this case, the Board recognizes that the veteran has a 
diagnosis of congenital strabismus, namely esotropia, 
resulting in double vision.  The Board acknowledges that upon 
entry into service, the veteran is presumed to be in sound 
condition and the veteran's eye condition was not noted when 
he entered service.  He was found to have defective vision at 
entrance.  However, the medical evidence presented by the 
veteran and in the medical records is clear and unmistakable 
evidence that the veteran had double vision prior to service.  
Specifically, the veteran was diagnosed in 1971 with 
congenital strabismus.  Additionally, the veteran's own 
statements indicated that he had a history of double vision 
and corrective eye surgeries prior to enlistment.  Therefore, 
the veteran's eye condition clearly and unmistakably existed 
prior to service.  Moreover, his eye condition is not a 
disease, but a defect, which is considered an inherent 
abnormality and cannot be service connected.  38 C.F.R. §§ 
3.303, 4.9.  The dispositive consideration is that no change 
in the veteran's ocular health occurred during service.


There is no evidence to suggest that since the veteran hit 
his head in 1977 the congenital eye condition became worse, 
or that there was a lasting effect from the veteran hitting 
his head.  Given the short time the veteran spent in service, 
there is also no indication in the records that the veteran's 
condition was worse at the time he was discharged compared to 
when he was enlisted.  

The Board also considered the 14-year gap in evidence 
regarding the eye condition after the veteran was discharged.  
There is no mention of additional complaints of double vision 
or treatment for his eye condition until approximately 14 
years after the veteran was discharged.  In the medical 
records pertaining to the surgery in 1991, the physician 
referred to the veteran's eye condition as a longstanding 
esotropia.  There is no mention of any incident in which the 
veteran hit his head, while he was in service or after 
discharge, which contributed as an aggravator to his 
congenital eye condition.  Therefore, there is no evidence 
that supports a finding that the veteran suffered an increase 
in disability during service or as a result of a head injury.  

The Board also examined the veteran's eye condition prior to, 
during and after service.  Prior to service, the veteran was 
diagnosed with congenital strabismus.  He was further 
diagnosed with esotropia of approximately 30 prism diopters 
in the distance which was unchanged with refractive 
correction.  After service, approximately 14 years later, the 
veteran had an additionally corrective surgery for his eye 
condition.  In 1991, the veteran was diagnosed with a 25 
prism diopter right esotropia worse in right gaze, less in 
left gaze.  In the discharge summary, it indicates that the 
veteran had longstanding esotropia after two previous 
surgical corrections and failed botulinum injections.  The 
Board concludes that clearly and unmistakably the veteran's 
eye condition was not aggravated as a result of an incident 
while he was in service.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for double vision is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


